Per Curiam.
Tlie certiorari in this ease was allowed to review a judgment of the Essex County Court of Common Pleas- affirming a judgment of Harry J. Goas, a deputy compensation commissioner in a workman’s compensation case.
The defendant files- seven reasons for a reversal of the judgment of the Court of Common Pleas directed in tire main to the point, that the judgment was not justified by the evidence. The accident happened on July 6th, 1922, at about four p. m., in the Newark Centre Market. The petitioner was standing on a plank which broke and threw the petitioner to the ground about fourteen feet below. The petitioner sustained injuries about the face and right hand. There is a conflict of testimony as to whether the infection was causel by a boil or whether it came from the injury. Judge Porter reviewed the case at some length in his findings in the Court of Commpn Pleas, affirming the judgment of the deputy compensation commissioner. With these findings we are satisfied. The case has been tried with care, not only in the first instance, but on review.
The judgment of the Court of Common Pleas of 'Essex county is affirmed, with costs.